Title: To Benjamin Franklin from John Peter Miller, 12 June 1771
From: Miller, John Peter
To: Franklin, Benjamin


Sir!
Ephrata in Pennsylvania the 12th. of June 1771.
Being prevented by many Interruptions, the Discharge upon your worthy Letter was so long postponed. I send you hereby a Collection, which for the most part uncommon. I do not pretend, that they Word for Words hath been the Father’s Tenets; for he himself would never publish any, and protested against others, which, by doing also, hath increased the Division in the Church. Yet can I give Assurance, that if the Father was alive, and would read them, that he would own them. I wish, that it hath been in my Hand, to make all pallatable according to the modern Taste: but Truth hath haired Lipps, and used in its Utterance a rough Tune. I offer the whole to your Freedom, either to burn or publish the same, or to make such alterations, as you think best: for altho’ I am convinc’d of the Veracity of the Substance of the whole, yet must I sue for Pardon when the Expressions are defective, for I am a Foreigner to the Idiotism of the Language, which I hope to obtain from your Clemency. I hope, the whole will be forwarded by the Care of your Lady, with which and her Family we have in your Absence cultivated the same Friendship, which was established for many Years: but I gave Mr. Christ. Marshal Liberty, to peruse said Writings, and even to copy of for his Friends, if he would, which have inquired for such Things, which I thought necessary not to conceal from you.

The Present, which I have added, was the Father’s musical Book, wherein are contained the most part of the musical Concerts, by himself composed. It did cost three Brethren three Quarters of a Year Work to write the same: by the Imbellishment thereof it will appear, what a great Regard we had for our Superior, in the whole Book there is no musical Error. And as it was written, before the Mystery of Singing was fully discovered, therefore are not all the Keys therein mentioned. The Masters of that Angelic Art will be astonished to see, that therein a Man, destituted of all human Instruction, came therein to the highest Pitch of Perfection meerly through his own Industry. Also that, when he did set up a School in the Camp, not only the Members of the Single Station were therewith occupied for Many Years: but also the Family-Brethren were also thereby enamoured, that their naturall Affection to their Families suffered a great Loss.
It is a Wonder, how the seven Notes and few half-notes can be so marvellously transposed, as to make thereby 1000 Melodies, all of 5 Tunes, and some of 6 Tunes, yea some of 7 Tunes, also that they came not one the other in the Way. In the Composition the Father had the same Way as in his Writings, viz: he suspended his considering Faculty, and putting his Spirit on the Pen, followed its Dictates strictly, also were all the Melodies flown from the Mystery of Singing, that was opened within him, therefore have they that Simplicity, which was required, to raise Edification. It is certain, that the Confusion of Languages, which began at Babel, never did affect Singing: and therefore is in the Substance of the Matter in the whole World but one Way of Singing; altho’ in particulars there may be Differences.
As concerning our Oeconomy: it is true that it received by the Father’s death a severe Shok; yet have we through the Grace of God, both Brethren and Sisters, hitherto maintained our Ground and a visible Congregation. But shall not propagate the Monastic Life upon the Posterity; since we have no Successors, and the Genius of the Americans is bound another way.
I have your kind Greeting communicated both to the Brethren and Sisters in the Camp: which all send you their humble Reciprocation, the number of Brethren being 12. and of the Ladies 26 all good old Warriours. We all wish, that God would grant you in your high Age the Spirit of Rejuvenescency, and that, when Satiated with Years, you might occupy your Lot in the Lord’s Inheritance: in which humble Wishes I in particular remain Sir your obedient Servant
Peter Miller
P.S. Please to tell Mr. Neate the humble Respect from all the Camp, especially from Brother Obed and me.
To Benjamin Franklin Esquire!
